        Case 1:20-cv-10832-AT-SN Document 346 Filed 09/10/21 Page 1 of 1




                                                                       September 10, 2021

VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square, Courtroom 219
New York, N.Y. 10007

Re:     SEC v. Ripple Labs, Inc., et al., No. 20 Civ. 10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

With respect to the SEC’s letter motion to compel recordings of certain internal meetings (Dkt.
319–20, the “Motion”), the SEC appreciates Defendant Ripple Labs, Inc.’s belated agreement to
produce the recordings identified in Exhibit A to the Motion, without the condition Ripple insisted
on before the SEC filed its Motion. See Dkt. 338. Although the SEC’s Motion is now therefore
moot, the SEC notes that, notwithstanding Ripple’s opposition letter, the SEC has expressly sought
“sound recordings” since its January 2021 document requests and that in any event Federal Rule of
Civil Procedure 34 specifically lists “sound recordings” in its definition of “document.” Fed. R. Civ.
P. 34(a)(1)(A); Loc. Civ. R. 26.3 (incorporating that definition into all discovery requests in this
District). Because the Motion is moot, the SEC does not correct here various inaccuracies in
Ripple’s opposition letter. The SEC will continue to meet and confer with Ripple, as Ripple’s letter
invites the SEC to do, Dkt. 338 at 5, about the scope and parameters of Ripple’s searches for any
additional relevant recordings. The SEC may seek the Court’s assistance if the parties are unable to
resolve the issues, including the parties’ ongoing dispute as to whether Ripple should search the
recordings for those in which the same employees whose emails Ripple agreed to search for
responsive documents are the relevant speakers.

                                                               Respectfully submitted,

                                                               /s/ Pascale Guerrier
                                                               Pascale Guerrier



cc: All parties (via ECF)
